Citation Nr: 1536066	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  15-02 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purposes of receipt of death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to September 1954.  He died in November 1983.  The appellant was previously married to the Veteran, and seeks recognition as his surviving spouse for pension purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

After the Veteran's death in November 1983, the appellant remarried in May 1984 and her second marriage was terminated by the death of her second spouse after November 1, 1990.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran for death pension purposes have not been met.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.30, 3.55, 3.314 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant contends in a January 2015 statement that "The retroactive enforcement of the 1990 legislation is unfair, unjust, and quite harsh."  In a February 2015 letter, the appellant stated that "I was unaware that a remarriage would disqualify me for these benefits."

The appellant and the Veteran married in August 1953, according to the appellant's December 2012 claim.  Their marriage ended with the death of the Veteran in November 1983, as reflected by his Certificate of Death.  According to the appellant's December 2012 claim, she remarried in May 1984, and that marriage ended with her second spouse's death in September 2012.

Applicable Law

Certain VA death benefits, including death pension, dependency and indemnity compensation (DIC) benefits, and accrued benefits are payable to a veteran's surviving spouse.  38 U.S.C.A. §§ 1310, 1541. 

"Spouse" is defined as by regulation as a person of the whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" is defined as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 C.F.R. § 3.1(j).

A "surviving spouse" is defined as a person who was the spouse of the veteran at the time of the veteran's death and who (1) lived with the veteran continuously since the time of the parties' marriage to the date of the veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55, has not remarried and has not since the death of the veteran and after September 19, 1962, held him or herself out to the public as the spouse of a person with whom he or she was then cohabiting.  38 C.F.R. § 3.50(b).

Remarriage of a surviving spouse does not bar the furnishing of pension benefits to the surviving spouse if the marriage was void or annulled.   38 C.F.R. § 3.55(a)(1).  Further, on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, who, but for the remarriage, would be considered the surviving spouse, provided that the marriage was terminated by death or dissolved by a court with basic authority to render a divorce decree, will not bar furnishing benefits. 38 C.F.R. § 3.55(a)(2).

Analysis

Because the appellant remarried, and her situation does not fit within any exception set forth in 38 C.F.R. § 3.55, this appeal must be denied.

Her remarriage was terminated by the death of her second spouse in September 2012.  The legal proceedings commenced in 2012, which was after November 1, 1990, whereas § 3.55(a)(2) requires that the legal proceedings have commenced prior November 1, 1990.  There is no other provision set forth in § 3.55, which might establish her eligibility for death pension benefits based on her marriage to the Veteran.  For these reasons, the appellant may not be considered the surviving spouse of the Veteran for the purpose of receiving death pension benefits.



ORDER

Recognition as the surviving spouse of the Veteran for purposes of the receipt of death pension benefits is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


